475 So. 2d 824 (1985)
Jimmy Lee GIBSON
v.
STATE of Mississippi.
No. 55700.
Supreme Court of Mississippi.
September 18, 1985.
Merrida P. Coxwell, Jr., Stanfield, Carmody, Coxwell & Creel, Jackson, for appellant.
Edwin Lloyd Pittman, Atty. Gen. by Jack B. Lacy, Jr., Sp. Asst. Atty. Gen., Jackson, for appellee.
Before PATTERSON, C.J., and PRATHER and SULLIVAN, JJ.
PATTERSON, Chief Justice, for the Court:
Jimmy Lee Gibson was indicted by the Grand Jury of the First Judicial District of Hinds County for the statutory offense of armed robbery. He was tried by a jury, found guilty and sentenced to life imprisonment. Finding no merit to his argument on appeal we affirm without comment based upon our recent opinions, Parrott v. State, 475 So. 2d 167 (1985); Willis v. State, 475 So. 2d 163 (1985); and Jordan v. State, 474 So. 2d 622 (1985), as they rely on Morea v. State, 329 So. 2d 527 (Miss. 1976).
AFFIRMED.
WALKER and ROY NOBLE LEE, P.JJ., and HAWKINS, DAN M. LEE, PRATHER, ROBERTSON, SULLIVAN and ANDERSON, JJ., concur.